Citation Nr: 1217608	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-37 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, and dysthymia.

2.  Entitlement to service connection for a rash on the body (not including on the hands), joint pain (not including the right knee or cervical spine), and numbness in the hands (claimed as health effects), to include as secondary to in-service environmental hazards, an anti-botulism shot, and/or a nerve agent antidote, and to include as manifestations of an undiagnosed, chronic multi-symptom illness or manifestations of a qualifying chronic disability, as a result of military service in the Persian Gulf War.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to August 1992.  He also had service in the U.S. Army Reserves. 

The PTSD claim comes before the Board of Veterans' Appeal (Board) from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim of entitlement to service connection for PTSD.

Although the Veteran's present claim was considered to be for "PTSD," the United States Court of Appeals for Veterans Claims (Court) has held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In view of Clemons and the varying clinical diagnoses of record, the appeal is best characterized as a claim of service connection for an acquired psychiatric disorder rather than one solely for PTSD.

The health effects claim comes before the Board from a November 2008 rating decision issued by the RO in Montgomery, Alabama, which denied the Veteran's claim of entitlement to service connection for health effects from anti-botulism shot and nerve agent antidote.  The Board rephrased the issue as shown on the title page, to take into consideration the Veteran's already service-connected disabilities and all of his theories of entitlement.

After this appeal was certified and the claims files transferred to the Board, additional lay and medical evidence was added to the record.  In April 2012, the Veteran waived initial consideration of this evidence by the agency of original jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304(c) (2011), which provides that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the Veteran.  Here, the Board accepts the evidence as timely filed and, in light of the waiver, the Board may proceed with appellate review.

The issue of entitlement to a total disability rating based upon individual unemployability as a result of service-connected disabilities (TDIU) has been raised by the record in a February 2008 statement by the Veteran, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The claims of: (1) entitlement to service connection for an acquired psychiatric disorder, not including PTSD, but including bipolar disorder and dysthymia; and, (2) entitlement to service connection for a rash on the body (not including on the hands), joint pain (not including the right knee or cervical spine), and numbness in the hands (claimed as health effects), to include as secondary to in-service environmental hazards, an anti-botulism shot, and/or a nerve agent antidote, and to include as manifestations of an undiagnosed, chronic multi-symptom illness or manifestations of a qualifying chronic disability, as a result of his military service in the Persian Gulf War, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD.

2.  During his active military service, the Veteran served in Southwest Asia during the Persian Gulf War, and was exposed to numerous killings, destruction, and tank fights.

3.  After resolving reasonable doubt in the Veteran's favor, his PTSD has been related to an in-service stressor.


CONCLUSION OF LAW

PTSD was incurred as a result of the Veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for his PTSD.

In general, service connection will be granted for a disorder resulting from an injury or disease incurred in or aggravated by the active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

Service connection for PTSD, in particular, requires: (1) a medical diagnosis of the disorder; (2) credible supporting evidence of the claimed in-service stressor actually occurred; and, (3) a link, as established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

Where the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

However, during the pendency of this appeal, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor-provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's active military service.  Id.  

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011). 

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In this case, the evidence of record indicates that the Veteran has been diagnosed with PTSD.  A diagnosis is noted as early as in a July 2007 VA mental health intake note by a VA psychiatrist.  The first element of 38 C.F.R. § 3.304(f), medical evidence diagnosing PTSD, has therefore been met. 

Under the revised PTSD regulations, the evidence of record establishes that the Veteran's claimed PTSD stressor relates to a fear of hostile military or terrorist activity.  Specifically, in July 2007, the Veteran stated that, while he was stationed in Southwest Asia during the Persian Gulf War, he witnessed lots of death and destruction.  He reported ordering people into combat, and then seeing those some people killed as a result of his orders.  He recalled being shot upon and discharging his weapon upon others.  He was also exposed to destruction.  While in Southwest Asia, he was part of "search and destroy missions."

In this regard, the Board notes that the Veteran's military occupational specialty (MOS) was that of a general engineer, facilities/contract construction management engineer, "NBC Officer," and instructor.  The Veteran's DD-214 Form confirms that he served in Southwest Asia during the Persian Gulf War.  The Veteran's service personnel records also indicate that the Veteran was "responsible for staff planning, coordination and execution of engineer operations in combat."  Thus, given this information, the Board finds the Veteran's account of his in-service stressors to be competent and credible.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Therefore, the Board finds that his statements of witnessing death, destruction, and being shot upon to be consistent with the places, types, and circumstances of his active military service (to include his MOS and assigned units).  Thus, the Board finds that an in-service PTSD stressor has been demonstrated.  38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 (July 13, 2010).  

With respect to evidence of a nexus, in a July 2007 VA outpatient treatment record, a VA psychiatrist diagnosed the Veteran with PTSD.  In rendering this diagnosis, the psychiatrist documented the in-service stressors discussed above, and indicated that the Veteran's PTSD is "likely related to Desert Storm."  As a VA psychiatrist has indicated that the Veteran's claimed stressors are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to these stressors, the Board finds that a competent and credible link between the Veteran's current symptomatology and his claimed in-service stressors has been demonstrated.  See 38 C.F.R. § 3.304(f)(3).  The Board notes that the record does not include any competent or credible evidence indicating otherwise.  The Veteran has not been afforded a VA examination for his PTSD.  However, the Board finds that a VA examination is not needed, since there is sufficient evidence already of record to decide the claim. 

In summary, for the reasons and bases expressed above, and with resolution of reasonable doubt in the Veteran's favor, the Board concludes that the evidence supports the Veteran's claim of entitlement to service connection for PTSD.  The benefit sought on appeal is accordingly granted.


ORDER

Service connection for PTSD is granted.


REMAND

The Board finds that a remand is required before the remaining claims can be properly adjudicated.

Acquired Psychiatric Disorder Claim

Initially, the Board notes that the Veteran has not been provided with a proper duty-to-assist notice letter for his acquired psychiatric disorder claim.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, in a November 2008 statement, the Veteran reported that he was a member of the U.S. Army Reserves from 1992 until 1996.  No records from this time period are currently in the claims file.  Before the Veteran's claims can be adjudicated, the AOJ should make an attempt to obtain the Veteran's Army Reserves records.

Third, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Birmingham, Alabama, are dated in August 2007.  On remand, all pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Fourth, the claims file currently contains an October 2009 Social Security Administration (SSA) decision awarding the Veteran disability benefits.  These SSA records may be pertinent to the Veteran's appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of potentially relevant SSA records, it must seek to obtain those records before proceeding with the appeal.  Id.; see Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).  There is no indication that the RO requested the Veteran's SSA records.  Thus, because the SSA records may be relevant to the adjudication of the Veteran's appeal, the Board finds that a remand is warranted in order to attempt to obtain the records.  See 38 C.F.R. § 3.159(c)(2).

Finally, the Board notes that no VA examinations or medical opinions have been provided for the Veteran's claimed acquired psychiatric disorder.  In that vein, the Board notes that under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disorder or persistent or recurrent symptoms of a disorder may be associated with the veteran's service; and, (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  In this case, the criteria of McLendon are met and, on remand, the AOJ must provide the Veteran with a medical examination in connection with this claim.  Id. 

Here, the Veteran was diagnosed with bipolar disorder and dysthymia by a VA psychiatrist in August 2007.  The Veteran's STRs are absent for any complaints of or treatment for these disorders.  However, the Veteran is competent to report that he began feeling depressed and having mood changes during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of a disorder, or symptoms of a disorder, susceptible of lay observation.  Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372.  

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed symptoms.  Therefore, the Board finds that the claim must be remanded so that the AOJ can provide the Veteran with a VA medical examination and opinion.

Health Effects Claim

Initially, the Board notes that the Veteran has not been provided with a proper duty-to-assist notice letter for his health effects claim.  The Veteran was provided duty-to-assist notice letters in April 2007 and March 2008.  However, these letters failed to address establishing a service connection claim based on an undiagnosed, chronic multi-symptom illness or a qualifying chronic disability as a result of Persian Gulf War military service.  See 38 U.S.C.A. § 1113, 1117, 1118 (West 2002 & Supp. 2011); 38 C.F.R. § 3.317 (2011).  This is one of the Veteran's theories of entitlement.  Thus, the Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The Board also notes that no VA medical opinions have been provided for the Veteran's claimed symptoms.  The Veteran was afforded VA examinations in May 2007, but no medical opinions were provided at those examinations.  In that vein, as previously mentioned, VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disorder or persistent or recurrent symptoms of a disorder may be associated with the veteran's service; and, (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  In this case, the criteria of McLendon are met and, on remand, the AOJ must provide the Veteran with a medical examination in connection with this claim.  McLendon, 20 Vet. App. at 79.

Regarding a current disorder, the Board observes that the Veteran is competent to report the rash, joint pain, and numbness he currently experiences.  See Washington, 19 Vet. App. at 362.  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of a disorder, or symptoms of a disorder, susceptible of lay observation.  Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372.  

Regarding an in-service incurrence, the Veteran's STRs do not include any complaints of or treatment for a rash on the body (not including on the hands).  However, on his June 1992 Report of Medical History at his military separation examination, the Veteran reported experiencing "swollen or painful joints."  At his June 1992 military separation examination, he reported numbness in his left hand.  Post-service, at a November 1992 VA examination, the Veteran was diagnosed with left hand ulnar neuropathy, "etiology unestablished."  The Veteran also asserts that his current symptoms are due to in-service environmental hazards, an anti-botulism shot, and/or a nerve agent antidote.  The Veteran is competent to report the occurrence of all of these symptoms, beginning shortly after his Persian Gulf military service.  Id.  His DD-214 Form documents that he served in Southwest Asia during the Persian Gulf War.  

To date, although the Veteran has been provided a VA examination, he has not been afforded a VA medical opinion to determine the nature and etiology of his claimed symptoms.  Therefore, the Board finds that the claim must be remanded so that the AOJ can provide the Veteran with a VA medical examination and opinion.

Accordingly, these issues are REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim of:  (1) entitlement to service connection for an acquired psychiatric disorder, not including PTSD, but including bipolar disorder and dysthymia; and (2) entitlement to entitlement to service connection for rash on the body (not including on the hands), joint pain (not including the right knee or cervical spine), and numbness in the hands (claimed as health effects), to include as secondary to in-service environmental hazards, anti-botulism shot, and nerve agent antidote, and to include as manifestations of an undiagnosed, chronic multi-symptom illness or manifestations of a qualifying chronic disability, as a result of his military service in the Persian Gulf War.  Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.

2.  Obtain all pertinent VA outpatient treatment records from the Birmingham VAMC since August 2007 that have not been secured for inclusion in the record.  Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Contact the appropriate service department and/or record storage facility in an attempt to verify any and all periods of the Veteran's military service with the Army Reserves from 1992 to 1996, including all periods of military service (i.e. active duty for training and inactive duty for training).  Following receipt of such verification, attempt to obtain any and all additional records of treatment of the Veteran for the periods in question.  All such information, when obtained, should be made a part of the Veteran's claims file.

4.  Request from SSA the records pertinent to the October 2009 decision, which awarded the Veteran disability benefits, to include the medical records relied upon concerning that claim.  Follow the procedures outlined in 38 C.F.R. § 3.159(c)(2).

5.  After completing the above actions, schedule the Veteran for a VA psychiatric examination in connection with the claim of service connection for an acquired psychiatric disorder other than PTSD.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).) 

The designated examiner shall examine the Veteran and provide a description of the nature and extent of symptoms related to his acquired psychiatric disorder and provide a diagnosis, if any, of such a disorder manifested by the Veteran.  

If a diagnosis other than PTSD is made, the examiner shall provide an opinion whether it is at least as likely as not that the diagnosed acquired psychiatric disorder was incurred during or aggravated by the Veteran's active military duty. 

If the examiner is unable to provide the requested opinion without resort to mere speculation, the examiner shall state the reasons why that is the case.

6.  After attempts are made to obtain the above referenced records, schedule the Veteran for a VA examination in connection with the claim of service connection for a rash on body (not including on the hands), joint pain (not including the right knee or cervical spine), and numbness in the hands (claimed as health effects).

The designated examiner shall examine the Veteran and provide a description of the nature and extent of symptoms related to a rash on the body (not including the hands), joint pain (not including the right knee or cervical spine), and numbness in the hands (claimed as health effects), and provide a diagnosis, if any, of such a disorder manifested by the Veteran. 

If a diagnosis is made, then the examiner shall provide an opinion whether it is at least as likely as not that the diagnosed disorder was incurred during or aggravated by the Veteran's active military duty, to include as due to in-service environmental hazards, an anti-botulism shot, and/or a nerve agent antidote.

If no diagnosis can be made, then the examiner shall provide an opinion regarding whether it is at least as likely as not that the Veteran manifests signs and symptoms of any undiagnosed illness, primarily manifested by a rash on the body (not including the hands), joint pain (not including the right knee or cervical spine), and numbness in the hands.

If no diagnosis can be made, then the examiner shall also provide an opinion regarding whether it is at least as likely as not that the Veteran has a medically unexplained chronic multi-symptom illness, primarily manifested by a rash on the body (not including the hands), joint pain (not including the right knee or cervical spine).

If the examiner is unable to provide the requested opinion without resort to mere speculation, the examiner shall state the reasons why that is the case.

7.  After the requested examinations/reports have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner.

8.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the claims of: (1) entitlement to service connection for an acquired psychiatric disorder, not including PTSD, but including bipolar disorder and dysthymia; and, (2) entitlement to service connection for rash on the body (not including on the hands), joint pain (not including the right knee or cervical spine), and numbness in the hands (claimed as health effects), to include as secondary to in-service environmental hazards, an anti-botulism shot, and/or a nerve agent antidote, and to include as manifestations of an undiagnosed, chronic multi-symptom illness or manifestations of a qualifying chronic disability, as a result of his military service in the Persian Gulf War.  If the benefits sought are not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011). 



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


